[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION re: DEFENDANT'S MOTION TO DISMISS
The defendant has moved to dismiss the instant summary process CT Page 4049 action on the grounds that, although the address in the Notice to Quit and the complaint are the same, the address in the summons and on the sheriff's return differ from the first mentioned address. The Defendant concedes that there is no question that the Defendant was served at the proper address.
It is well-established that variance in the address between the Notice to Quit and the complaint or the Notice to Quit and the lease are fatal jurisdictional defects. (De Matteis v. Saunders, N.H. 99 [Foti, J., September 22, 1982]; Vogel v. Bacus. 133 Conn. 95.)
There is no such fatal variance here. It is clear that a clerical error occurred when the writ and summons were prepared. The sheriff served the Defendant at the right address but apparently copied the wrong address from the face of the writ. For the foregoing reasons the motion to dismiss is denied. The plaintiff is directed to make the necessary amendments pursuant to Connecticut General Statutes 52-72,
LEHENY, J.